Citation Nr: 0708880	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  03-22 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Propriety of a reduction from 40 percent to 
noncompensable for failed surgery and nonunion fracture of 
the left wrist, minor.

2.  Entitlement to an increased evaluation for failed surgery 
and nonunion fracture of the left wrist, minor, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from August 1988 to May 
1990.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which reduced the evaluation for 
the veteran's failed surgery and nonunion fracture of the 
left wrist, minor, from 40 percent to noncompensable, 
effective November 1, 2002.  

In November 2002 correspondence, the veteran submitted a 
notice of disagreement with the August 2002 reduction.  On 
the same day, he submitted separate correspondence seeking a 
compensable evaluation for this disability.  

The RO did not issue a rating decision addressing the 
veteran's compensable evaluation claim, but did deny a 
compensable evaluation in a May 2003 statement of the case 
(SOC).  The SOC did not address the propriety of the 
reduction.  A May 2003 rating decision assigned a 10 percent 
evaluation for the left wrist disability, effective November 
1, 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record provides that this case 
requires additional development.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision (NOD); VA 
must respond by issuing a statement of the case that explains 
the basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

As noted in the introduction, the veteran submitted a timely 
NOD to the RO's August 2002 decision reducing the evaluation 
of his left wrist disability to noncompensable.  The record 
does not reflect that VA issued an SOC for this claim.  As 
the veteran has entered a notice of disagreement, and has not 
otherwise withdrawn the issue in writing, the Board is 
required to remand the claim for the issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

After reviewing 38 C.F.R. § 3.655 (which addresses the 
ramifications of a veteran's failure to report for a VA 
examination), it is unclear to the Board why the RO reduced 
the veteran's evaluation to noncompensable.  The August 2002 
rating decision indicates that its jurisdiction was based on 
the veteran's failure to report for routine future VA 
examinations.  This fact suggests that the missed 
examinations were required for running awards.  38 C.F.R. 
§ 3.655(c).  The record shows, however, that in July 2000 the 
veteran submitted a claim for an increased evaluation.  This 
fact suggests that the missed examinations were required for 
a claim for an increased evaluation.  38 C.F.R. § 3.655(b).  
It is important to note that the veteran appears to have been 
incarcerated during a period of time during this appeal, 
which could explain his failure to attend the VA examination.  

The Board is interested in the underlying purpose of the 
missed VA examinations because it determines VA's response.  
38 C.F.R. § 3.655(a).  

In addition, VA has not adequately provided the veteran 
notice of VA's duty to notify and assist him with respect to 
the issue of the propriety of the reduction.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).

The veteran's increased evaluation claim is inextricably 
intertwined with the issue of the propriety of the reduction 
and cannot be adjudicated at this time.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran and his 
representative with an SOC regarding the 
issue of the propriety of the reduction.  
Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A are 
fully satisfied.  See also 38 C.F.R. § 
3.159.  Attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
appellant which evidence the VA will 
obtain and which evidence the appellant is 
expected to present.  Provide the 
appellant written notification specific to 
the issue of the propriety of the 
reduction.  The appellant should further 
be requested to submit all evidence in his 
possession that pertains to the claim.  

2.  Provide the veteran the appropriate 
amount of time in which to submit a 
substantive appeal.  If the veteran 
perfects his appeal of this issue, the 
appeal should be returned to the Board, if 
otherwise in order.  In any event, return 
the case to the Board to address the 
increased evaluation claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

